DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 12/4/2020, the applicant has submitted an amendment, filed 2/5/2021, amending claims 1 and 8, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered, but are moot with respect to new grounds of rejections mandated by the latest amendment further in view of Peeters (US Patent 7,109,859).
Response to Arguments
Following a broad overview of the latest amendments on page 6 ¶ 1, on page 6 ¶ 2, the previous 112(b) rejection of claim 8 is discussed.
Due to the latest amendments the said rejection is withdrawn.
The remainder of the remarks on pages 6-8 provide arguments as to why all the previous 102 and 103 rejections are overcome as the prior art used in those rejections do not teach the latest amendments.
The examiner agrees that the previous prior art fail to teach the latest amendments, and respectfully requests the applicant to visit the new office action further in view of Peeters.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details (e.g. identifying modules associated with module numbers) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al. (US 2013/0057696), and further in view of Peeters (US Patent 7,109,859).
Regarding claim 1, Felt et al. do teach a hazard detector (Title: “PERSONAL MOBILE SURVEILLANCE SYSTEMS AND METHODS”)
comprising:
a microphone configured to record an audio signal (¶ 0027 lines 2+: “surveillance facility 102 may include” “one or more mobile user devices associated with a user and that include one or more sensors” “e.g.” “microphones” (a microphone to record an audio signal));
a hazard sensor (¶ 0027 lines 2+: “surveillance facility 102 may include” “one or more mobile user devices associated with a user and that include one or more sensors” (a hazard sensor)“e.g.” “microphones” “configured to capture surveillance data” (for hazard detection) );

a processing unit in communicative connection with the detection circuit and with the microphone (¶ 0107 sentence 2: “computing device” (e.g. the “mobile device” (detection circuit (¶ 0040)) “may include a communication interface” (in communication connection with) “a processor” (a processing unit) which according to ¶ 0109 line 5 “may direct execution of operations”, which according to step “408” in Fig. 4 comprise of  “operations in response to the trigger event” (receive e.g. a “predefined trigger event” such as “yell for help” (¶ 0029 page 2 line before last) which requires the “microphone” (i.e., it is also in communicative connection with the microphone));
wherein the detection circuit receives sensor signals from the hazard sensor and generates a detector-signal as a function of the sensor signals, the detector signal representing a positive or negative indication with respect to a hazard (¶ 0029 page 2 last 3 lines: “a detection of environmental audio that matches predefined criteria” “e.g. a person’s yell for “help” a human voice that is above a predetermined decibel level” “a sounding of an alarm such as a smoke detector or fire alarm” (detector signal received from respective hazard sensors by his “mobile” (detection circuit)); ¶ 0056 sentence 2: 
the processing unit comprises a digital interface for communication with an external computer and is configured: to receive the detector signal from the detection circuit (¶ 0107 sentence 2: “computing device” (e.g. the “mobile device” (detection circuit (¶ 0040)) “may include a communication interface” (comprising a digital interface) “a processor” (and a processing unit); ¶ 0083 last 7 lines: “The user device” (detection circuit and its associated “processor” (processing unit (¶ 0107 sentence 2))) “receives” (receives) “and forwards” (and sends) “alert messages” (the detector signal) “to server subsystem” (to the external computer));
to receive the audio signal from the microphone and to detect a predetermined preamble comprising a word in the audio signal (¶ 0029 page 2 last 3 lines: “a detection of environmental audio that matches predefined criteria” “e.g. a person’s yell for” (receiving an audio signal from the microphone) “help” (corresponding to a predetermined preamble) “a human voice that is above a predetermined decibel level”) ; and
if the detector signal contains a positive indication with respect to a hazard and a predetermined preamble is detected in the audio signal, to generate a digital output 
Felt et al. do not specifically disclose its hazard sensor comprising at least one of a fire sensor or a gas sensor.
Peeters do teach a hazard sensor comprising at least one of a fire sensor or a gas sensor (Col. 17 lines 17+: “mobile phone” (hazard sensor) “may include Embedded Passives technology” “using different types of polymers” “serving as chemical gas sensors” (comprises a gas sensor) “thereby providing dual use technology without any addition of size or cost”, as these help in “hazard” “detect[ion]” (Col. 17 line 31)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “sensors” of the “SURVEILLANCE” system of the “mobile phone” of Peeters into the “one or more 

Regarding claim 2, Felt et al. do teach the hazard detector as claimed in claim 1, wherein the hazard detector sends the digital output signal to the external computer on the basis of a prespecified communications protocol (¶ 0046 lines 1-3 and lines 15-16 respectively: “User device subsystem” (the hazard detector) “may communicate” (sends e.g. the “alert[]” (digital output signal (¶ 0056)) “with server subsystem” (e.g. the “emergency responder” (external computer)) “using any suitable wireless communication technologies” such as “Transmission Control Protocol” “TCP” “Internet Protocol” “IP” (using a pre-specified communication protocol)).

Regarding claim 3, Felt et al. do teach the hazard detector as claimed in claim 1, wherein the detection circuit sends the detector signal to the processing unit (¶ 0109 line 5: “Processor” (processing unit) “may direct execution of operations” (e.g.  receives and processes “alerts” (detector signal: “Examples of such operations include, without limitation, alerting” (¶ 0056 lines 7-8)), where the “alert” (detector signal) is first received by the “user device” (detection circuit) according to ¶ 0083 last 7 lines).

Regarding claim 4, Felt et al. do teach the hazard detector as claimed in claim 1, wherein the processing unit is communicatively connected to the detection circuit by a communications bus (¶ 0107 lines 3-7: “computing device” (the detection circuit) “may include communication interface” “a processor” (and the processing unit) “a storage device” “and an input/output” “module” “communicatively connected” (communicatively connected) “via a communication infrastructure 1410” (by a communication bus)).

Regarding claim 8, Felt et al. do teach the hazard detector as claimed in claim 1, wherein the processing unit further comprises a non-volatile memory storing an identifier (¶ 0036 line 1: “Storage facility 108” (a non-volatile memory) “may be configured to store” (storing) “surveillance data” (e.g. “GPS parameters [coordinates]” (an identifier (¶ 0075 last line)));
wherein a position of the hazard detector in a building correlates to the stored identifier (¶ 0045 last sentence: “user device may transmit surveillance data to server”, where the “surveillance data” according to ¶ 0075 last sentence “may include” “GPS parameters”  which according to ¶ 0057 last sentence comprise of “GPS coordinates” (an identifier associated with the position of the “PERSONAL MOBILE SURVEILLANCE” (the hazard detector) in e.g. a building); 
.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al. in view of Peeters, and further in view of Rhoads et al. (US Patent 5,832,119).
Regarding claim 5, Felt et al. in view of Peeters do not specifically disclose the hazard detector as claimed in claim 1, wherein the processing unit generates a digital output signal as a function of the received audio signal using lossy compression of the received audio signal.
Rhoads does teach the hazard detector as claimed in claim 1, wherein the processing unit generates a digital output signal as a function of the received audio signal using lossy compression of the received audio signal (Col. 23 lines 60+: “live audio sources such as 911 emergency calls” (a received audio signal indicating a hazardous 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encoding methods of Rhoads pertaining to “emergency calls” into the “trigger event” analysis of e.g. “911” “phone call” of Felt et al. ¶ 0029 in Felt et al. in view of Peeters would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Felt et al. in view of Peeters to also “authenticate” people who use “emergency calls” so as to avoid fraudulent use of this system.

Claims 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al. in view of Peeters, and further in view of Lemelson et al. (US Patent 6,028,514).
Regarding claim 6, Felt et al. in view of Peeters do not specifically disclose the hazard detector as claimed in claim 1, 
further comprising a speaker;
wherein the processing unit is in communicative connection with the speaker and is also configured:
to receive a digital input signal from the external computer via the digital interface;

to send the speaker signal to the speaker; 
and wherein the speaker emits the audio output signal generated by the processing unit.
Lemelson et al. do teach:
hazard detector as claimed in claim 1, further comprising a speaker (Col. 11 lines 14+: “The speaker” (a speaker) “62 is used to provide spoken commands and directions to users of the unit 12” (as part of a detector) “in response to a request for assistance or in the form of warning signals”(responsible for hazard) “indicating a dangerous situation”) ;
wherein the processing unit is in communicative connection with the speaker (as Fig. 2 shows “unit 12” (the hazard detector) has a “Microprocessor” (processing unit) and the “Speaker” (the speaker) which are communicatively connected via “Signal Routing and Control Circuitry”) 
and is also configured:
to receive a digital input signal from the external computer via the digital interface (Col. 13 lines 20+: “If the system determines at decision block 157 that a warning message is to be generated, then a warning message is activated by the system 
to generate a speaker signal as a function of the digital input signal received from the external computer (Col. 13 lines 25+: “The alarm produced by warning unit 12 is in the form of an audible alarm” (generating a speaker signal based on “warning message” (the digital input signal)));
to send the speaker signal to the speaker (Col. 11 lines 14-16: “The speaker” (the speaker) is where the “warning signals” (e.g. the “audible alarm” (speaker signal)) is sent)); 
and wherein the speaker emits the audio output signal generated by the processing unit (the Col. 13 line 26 “audible alarm” (speaker signal) will be emitted by the “speaker” (speaker) and processed by the “Microprocessor” (processing unit (Fig. 2))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “speaker” of the “unit 12” of Lemelson et al. into the “SURVELLANCE SYSTEM” of Felt et al. in Felt et al. in view of Peeters would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Felt et al. in view of Peeters to provide “special audible signals such as beeps or siren effects to warn or alert 

Regarding claim 7, Felt et al. in view of Peeters do not specifically disclose:
The hazard detector as claimed in claim 1, further comprising a peripheral interface;
wherein the processing unit is in communicative connection with the local peripheral interface and is also configured:
to receive a digital input signal from the external computer via the digital interface;
to generate a trigger signal as a function of the digital input signal received from the external computer;
to send the trigger signal to the local peripheral interface; and
wherein the local peripheral interface is configured to output the trigger signal generated by the processing unit to a local peripheral device.
Lemelson et al. do teach:
The hazard detector as claimed in claim 1, further comprising a peripheral interface (Col. 11 lines 14+: “The speaker” (a peripheral interface and device) “62 is used to provide spoken commands and directions to users of the unit 12” (as part of a 
wherein the processing unit is in communicative connection with the local peripheral interface (as Fig. 2 shows “unit 12” (the hazard detector) has a “Microprocessor” (processing unit) and the “Speaker” (the speaker) which are connected via “Signal Routing and Control Circuitry”)
and is also configured:
to receive a digital input signal from the external computer via the digital interface (Col. 13 lines 20+: “If the system determines at decision block 157 that a warning message is to be generated, then a warning message is activated by the system to the warning unit 12” (receiving a “warning message” (a digital input signal) from the “Warning Monitor” unit “10” (external computer) to the “warning unit 12” (Fig. 1))  ;
to generate a trigger signal as a function of the digital input signal received from the external computer (Col. 13 lines 25+: “The alarm produced by warning unit 12 is in the form of an audible alarm” (generating a trigger signal based “warning message” (the digital input signal)));
to send the trigger signal to the local peripheral interface (Col. 11 lines 14+: “The speaker” (the peripheral interface) is where the “warning signals” (e.g. the “audible alarm” (trigger signal)) is sent) ; 
and

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “speaker” of the “unit 12” of Lemelson et al. into the “SURVELLANCE SYSTEM” of Felt et al. in Felt et al. in view of Peeters would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Felt et al. in view of Peeters to provide “special audible signals such as beeps or siren effects to warn or alert the user of warning unit 12 of a dangerous situation” as disclosed in Lemelson et al. Col. 11 lines 17-19.

Regarding claim 9, Felt et al. do teach the hazard detector as claimed in claim 1, wherein the processing unit further comprises a non-volatile memory storing an identifier 
And wherein the processing unit is also configured, if the detector signal contains a positive indication with respect to a hazard, to determine a position of the hazard 
Felt et al. in view of Peeters do not specifically disclose a building model used to determine a position of the hazard detector.
Lemelson et al. do teach a building model used to determine a position of the hazard detector (Col. 5 line 42: “warning unit” (the hazard detector) “carried” “or provided in homes, buildings” “warn” (has a building model)“dangerous situations in surrounding areas” (as it can identify “dangerous situations” (hazard) in “areas” (locations) “surrounding” (near) the “building” position where the “warning unit” (the hazard detector) is located; Col. 11 lines 14-17: “The speaker 62 is used to provide spoken commands and directions” (e.g., it directs a user to exit or escape “directions” which requires knowledge of the “building” position and its details where the user and 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “warning unit” of Lemelson et al. into the “PERSONAL MOBILE SURVEILLANCE” of Felt et al. in Felt et al. in view of Peeters would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Felt et al. in view of Peeters to “warn” of “dangerous situations in surrounding areas” (Lemelson et al. Col. 5 line 42) and/or “provide” “directions” to a user in “a dangerous situation” (Lemelson Col. 11 lines 14-17)).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al. in view of Peeters , and further in view of Lusignan (US Patent 4,914,651).
Regarding claim 10, Felt et al. do teach 
The hazard detector as claimed in claim 1, wherein the digital interface comprises a wireless interface configured to communicate with the external computer (¶ 0107 sentence 2: “computing device” “may include a communication interface” (i.e. “a wireless network interface” (¶ 0108 line 5)); ¶ 0083 last 7 lines: “The user device” “receives” “and forwards” (communicates with) “alert messages” “to server subsystem” (the external computer))

Felt et al. in view of Peeters do not specifically disclose:
Wireless interface configured to communicate with the external computer using phase shift keying and/or quadrature phase shift keying; to send the digital output signal to the external computer via the digital interface using phase shift keying and/or quadrature phase shift keying.
Lusignan does teach:
Wireless interface configured to communicate with the external computer using phase shift keying and/or quadrature phase shift keying; to send the digital output signal to the external computer via the digital interface using phase shift keying and/or quadrature phase shift keying (Col. 10 lines 61+: “error free transmission” (e.g. sending digital data to an external computer) “by way of utilizing either quadrature or minimum phaseshift keying modulation” (using phase shift keying and/or quadrature phase shift keying)).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Farzad Kazeminezhad/
Art Unit 2657
April 20th 2021.